DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the limitation “the measuring system to one of the preceding claims” render the claim indefinite. The claim refers to all preceding claims 1-9. However, claims 1-7 lack antecedent basis for “the measuring system”. Claims 1-7 do refer to “a spectrometric measuring system” found in the preamble of claim 1.
The examiner suggests amending claim 10 to depend from claim 8 or 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program itself and not a computer readable medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of the claim coves a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1345, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p.2.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 
EXAMINER NOTE: The examiner suggests amending the claim to be “a non-transitory computer readable medium comprising instructed stored thereon”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews US Pub. No. 2016/0054275.
Regarding claim 1, Andrews teaches a method for compensation for different sensitivities at different wavelengths in a spectrometric measuring system (Figures 2 and 3), comprising the steps of: 
calibrating the measuring system in a wavelength range with respect to one or more known reference standards (paragraphs 42 and 43; Figures 2 and 3), creating a wavelength-dependent compensation algorithm for linearization, and adjusting the measuring system using the compensation algorithm (paragraphs 43-46; equation 2; paragraph 46 teaches the stray light error is expressed as equation 2).
Regarding claim 3, Andrews teaches wherein the compensation algorithm for a wavelength to be linearized is configured in a closed form or as a point table (equation 2; paragraph 46; Figures 2 and 3).
Regarding claim 4, Andrews teaches wherein in the case of a point table, linear interpolation is performed between the points (Andrews teaches a closed form solution, therefore the case of a point table is not limiting).
Regarding claim 5, Andrews teaches wherein the calibration and adjustment are performed at one or two wavelengths (paragraph 43).
Regarding claim 6, Andrews teaches wherein creating the compensation algorithm includes determining an actual correlation curve, wherein the actual correlation curve is determined using a plurality of calibration points using the reference standards (paragraphs 43-46; Equation 2).
Regarding claim 7,
Regarding claim 8, Andrews teaches A measuring system, comprising at least one light source, a spectrometer, and a data processing unit (Figure 1) which is designed to carry out the steps of the following method: calibrating the measuring system in a wavelength range with respect to one or more known reference standards (paragraphs 42 and 43; Figures 2 and 3), creating a wavelength-dependent compensation algorithm for linearization, and adjusting the measuring system using the compensation algorithm (paragraphs 43-46; equation 2; paragraph 46 teaches the stray light error is expressed as equation 2).
Regarding claim 9, Andrew teaches wherein the light source is configured as a xenon flash lamp, gas-discharge lamp, or fluorescent lamp (paragraph 29).
Regarding claim 10, Andrews teaches a computer program (paragraph 41), comprising instructions which cause the measuring system to one of the preceding claims to carry out the following method: calibrating the measuring system in a wavelength range with respect to one or more known reference standards (paragraphs 42 and 43; Figures 2 and 3), creating a wavelength-dependent compensation algorithm for linearization, and adjusting the measuring system using the compensation algorithm (paragraphs 43-46; equation 2; paragraph 46 teaches the stray light error is expressed as equation 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew as applied to claim 1 above, and further in view of Rezac et al. US Pub. No. 2009/0015829.
Regarding claim 2, Andrews is silent with respect to wherein the reference standards are solid-state standards.
Rezac teaches reference samples for calibration purposes can be liquid solid or gas.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a solid reference sample for the purposes of creating an easily portable standard that does not need a special vial to hold the gas and cannot be spilled and ruined like a liquid increasing the portability of the calibration standards.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5554539 teaches using multiple calibrator samples in the field to produce a piecewise linear correction to the calibration curve.
20210247305 teaches using computer learning algorithms to adjust the calibration compensation algorithm (paragraph 14).
20160054275 teaches a calibration correction algorithm taking into account stray light by measuring the percent error (figure 2 and 3; paragraphs 33-41).
2015/0142364 teaches applying a linear and/or non-linear algebraic alignment correction functions to perform calibration correction (paragraph 56).
20090015829 teaches reference samples for calibration can be a solid, liquid, or gas (paragraph 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/           Primary Examiner, Art Unit 2877